Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 1 of 54

EXHIBIT A
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 2 of 54

THIS IS AN EXTENSION OF CREDIT AS DEFINED BY SECTION 50(a)(6)
ARTICLE XVI OF THE TEXAS CONSTITUTION

TEXAS HOME EQUITY NOTE
(Cash Out - Fixed Rate - First Lien)

January 24, 2005 Orange California
[Oate! [City] [State]

718 SAINT EDWARDS GREEN DRIVE, HOUSTON, TX 77015
[Property Address]

Loan Number: is

1. BORROWER'S PROMISE TO PAY
This is an extension of credit as defined by Section 50(a}(6), Article XVI of the Texas Constitution (the "Extension of
Credit").
in return for a loan that | have received, | promise to pay U.S. $ 92,000.00 (this amount is called “principal"), plus
interest, to the order of the Lender, The Lender is Argent Mortgage Company, LLC .

l understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the “Note Holder.”

| understand that this is not an open-end account that may be debited from time to time or under which credit may be
extended from time to time.

The Property described above by the Property Address is subject to the lien of the security instrument executed
concurrently herewith (the "Security Instrument").

2. INTEREST

Interest will be charged on unpaid principal until the full amount of principal has been paid. | will pay interest at a
yearly rate of 8.150 %.

The interest rate required by this Section 2 is the rate | will pay both before and after any default described in Section
6(B) of this Note. It is agreed that the total of all interest and other charges that constitute interest under applicable
law shall not exceed the maximum amount of interest permitted by applicable law. Nothing in this Note or the Security
Instrument shall entitle the Note Holder upon any contingency or event whatsoever, including by reason of
acceleration of the maturity or prepayment of the loan, to receive or collect Interest or other charges that constitute
interest in excess of the highest rate allowed by applicable law on the principal or on a monetary obligation incurred to
protect the property described above authorized by the Security instrument, and in no event shall | be obligated to pay
interest in excess of such rate,

3. PAYMENTS
(A) Time and Place of Payments

| will pay principal and interest by making payments every month.
I will make my monthly payments on the first day of each month beginning on March 1, 2006
| will make these payments every month until | have paid all of the principal and interest and any other charges
described below that | may owe under this Note, My monthly payments will be applied to interest before principal.
ff, on February 1, 2035 , | still owe amounts under this Note, | will pay those amounts in full on that date,
which is called the "Maturity Date,”
will make my monthly payments at: 505 City Parkway West, Suite 100, Orange, CA 92868

or at a different place if required by the Note Holder,

(B.) Amount of Monthly Payment
My monthly payments will be in the amount of U.S, $684.74

4. BORROWER'S RIGHT TO PREPAY

| have the right to make payrnents of principal at any time before they are due. A payment of principal only is known
as a “prepayment.” Wher | make a prepayment, | will tell (he Note Halder in writing that | am doing so. | may make a
full prepayment or partial prepayments without paying any prepayment charge. The Note Holder will use all of my
prepayments to reduce the amount of principal that | owe under this Note. If make a partial prepayment, there will be
no changes in the due dates or ammount of my monthly payments unless the Note Holder agrees in writing to those
changes. Should the Note Holder agree in writing to such changes, my payments thereafter will be payable in
substantially equal successive monthly installments

initials:

Lek HG

Page 1 of 3

OVA42008 8:41:17 AM
ROBT TA (Rew. Cy
Case 4:20-cv-02905 Documenti-1 Filed on — | 54

§. LOAN CHARGES
All agreernents between Note Holder and me are expressly limited sa that any interest, loan charges, or fees (other
than interest) collected or to be collected from me, any owner or the spouse of any owner of the property described
above in connection with the origination, evaluation, maintenance, recording, insuring or servicing of the Extension of
Credit shall not exceed, in the aggregate, the highest amount allowed by applicable law,

if a law, which applies to this Extension of Credit and which sets maximum loan charges, is finally interpreted so that
the Interest or other loan charges collected or to be collected in connection with this Extension of Credit exceed the
permitted limits, then; (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the
permitted limit; and (b) any sums already collected from me which exceeded permitted limits will be refunded to me.
The Note Molder will make this refund by making a payment to me. The Note Holder's payment of any such refund
will extinguish right of action | might have arising out of such overcharge.

It is the express intention of the Note Holder and me to structure this Extension of Credit to conform. to the provisions
of the Texas Constitution applicable to extensions of credit as defined by Section 50(a)(6), Article XVI of the Texas.
Constitution. If, from any circumstance whatsoever, any promise, payment, obligation or provision of this Note, the
Security instrument or any other loan document involving this Extension of Credit transcends the limit of validity
prescribed by applicable law, then such promise, payment, obligation or provision shall be reduced to the limit of such
validity or eliminated as a requirement, if necessary for compliance with such law, and such document may be
reformed by written notice from Note Holder without the necessity of the execution of any new amendment or new
document by me.

The provisions of this Section 5 shall supersede any inconsistent provision of this Note or the Security Instrument,

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments
if the Note Holder has not received the full amount of any monthly payment by the end of fifteen calendar days
after the date it is due, | will pay a late charge to the Note Holder. The amount of the charge will be 6.000 % of
my overdue payment of principal and interest. | will pay this late charge promptly but only once on each late
payment.

{B) Default
if | do not pay the full amount of each monthly payment on the date it is due, | will be in defauit.

{C) Notice of Default

If | am in default, the Note Holder may send me a written notice by certified mail telling me that if | do not pay the
overdue amount by a certain date, the Note Holder may require me to pay immediately the full amount of principal
which has not been paid and all the interest that | owe on that amount. The date must be at least 30 days after
the date on which the notice is deposited in the United States. mail, postage prepaid and addressed to me at my
last known address as shown by the records of the Note Holder. This Note may not be accelerated because of a
decrease in the market value of the property described above or because the property owner's default under any
indebtedness not evidenced by this Note or the Security Instrument.

{(D) No Waiver by Note Halder
Even if, at a time when | am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will still have the right to do so if | am in default at a later time.

{E) Payment of Note Holder's Costs and Expenses
lf the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the
right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law including Section 50(a)(G), Article XVI of the Texas Constitution. Those expenses include, for
example, reasonable attorneys’ fees. | understand that these expenses are not contemplated to be incurred in
connection with maintaining or servicing this Extension of Credit,

GIVING OF NOTICES

Uniess applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if | give the
Note Holder a notice of my different address, Any notice that must be given fo the Note Holder under this Note will be
given in writing by mailing it by first class mail to the Note Holder at the address stated in Section 3(A} above or at a
different address if | am given notice of that different address. However, if the purpose of the notice is to notify Note
Holder of failure by the Note Holder to comply with Note Holder's obligations under this Extension of Credit, or
noncompliance with any provisions of the Texas Constitution applicable to extensions of credit as defined by Section
50(a)(6), Articla XVI of the Texas Constitution, then notice by certified mail is required,

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE
Subject to the limitations of personal fiability described below, each person who signs this Note is responsible for
ensuring that all of the Borrower's promises and obligations in this Note are performed, including the payment of the
full amount owed. Any person who takes over these obligations is also so responsible.

| understand that Section S0(ay6)(C), Article XVI of the Texas Constitution provides that this Note is given without
personal liability against each owner of the property described above and against the spouse of each owner unless the
owner or spouse obtained this Extension of Credit by actual fraud. This means that, absent such actual fraud, the
Note Holder can enforce its rights under this Note solely against the property described above and not personally
against any owner of such property or the spouse of an owner.

if this Extension of Credit is obtained by such actual fraud, | will be personally liable for the payment of any amounts
due under this Note. This means that a personal judgment could be obtained against me if | fail to perform my
responsibilities under this Note, including a judgment for any deficiency that results from Note Holder's sale of the
property described above for an amount less than is owing under this Note.

tT

initials:

Page 2 of 3 LER HA cm

OV24/2005 B47 AM
22-27% (Rew. 01nd)
Case 4:20-cv-02905 Documenti-1 Filed on 08/1 8/2 iaeealeeaintin? 4

If not prohibited by Section 50(a)(6)(C), Article XVI of the Texas Constitution, this Section 8 shall not impair in any way
the right of the Note Holder to collect all sums due under this Note or prejudice the right of the Note Holder as to any
promises or conditions of this Note,

9. WAIVERS
land any other person who has obligations under this Note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due.
“Notice of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts
due have not been paid.

10.SECURED NOTE
In addition to the protections given to the Note Holder under this Note, the Security Instrument, dated the same date.
as this Note, protects the Note Holder from possible losses which might result if | do not keep the promises which |
make in this Note. The Security Instrument describes how and under what conditions | may be required to make
immediate payment in full of all amounts | owe under this Note. Some of those conditions are described as follows:

Transfer of the Property or a Benefictal Interest in Borrower. If all or any part of the Property or any interest in it is
sold or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person)
without the Lender's prior written consent, Lender may, at its option, require immediate payment in full of all sums
secured by the Security Instrument. However, this option shall not be exercised by Lender, if exercise is prohibited by
Federal law as of the date of this Security Instrument.

if Lender exercises this option to require immediate payment in full, Lender shall give Borrower notice of acceleration,
The natice shall provide a period of not less than 30 days from the date the notice is delivered or mailed within which
Borrower rust pay all sums secured by the Security Instrument. If Borrower fails to pay these sums prior to the
expiration of this period, Lender may invoke any remedies permitted by the Security Instrument without further notice
or demand on Borrower.

17.4PPLICABLE LAW
This Note shall be governed by the laws of the State of Texas and any applicable Federal law. In the event of any
conflict between the Texas Constitution and other applicable law, it is the intent that the provisions of the Texas
Constitution shall be applied to resolve the conflict. In the event of a conflict between any provision of this Note and
applicable law, the applicable law shall control to the extent of such conflict and the conflicting provisions contained in
this Note shall be modified to the extent necessary to comply with applicable law, All other provisions of this Note will
remain fully effective and enforceable.

12.NO ORAL AGREEMENTS
THIS NOTE CONSTITUTES A "WRITTEN LOAN AGREEMENT" PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, IF SUCH SECTION APPLIES. THIS WRITTEN AGREEMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

WITNESS THE HAND(S) OF THE UNDERSIGNED.
[D0 NOT SIGN IF THERE ARE BLANKS LEFT TO BE COMPLETED IN THIS DOCUMENT. THIS DOCUMENT

MUST BE EXECUTED AT THE OFFICE OF THE LENDER, AN ATTORNEY AT LAW OR A TITLE COMPANY.
YOU MUST RECEIVE 4 COPY OF THIS DOCUMENT AFTER YOU HAVE SIGNED IT.)

> Ragsteg Neb bored

 

CIONEL GARCIA ROMERO ~ Borrower HILOA GARCIA » Borrower
PAY TO THE ORDER OF PAY TO THE ORDER OF
AMERIQUEST MORTGAGE COMPANY
WITHOUT RECOURSE WITHOUT RECOURSE
AMERIQUEST MORTGAGE COMPANY ARGENT MORTGAGE COMPANY LLC

 

BY: fen ——
"Borrower » PRESIDENT « Borrower
Vfl eee
IN  GRAZER, EVRIGEO,

 

Page 3 of 3

O1/24/2005 84447 AM

PUR-STS, (Paw, ON)
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 5 of 54

EXHIBIT B
RF SF 1 SaaA-—127235

 
  

 

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 6 of 54

Return To: // R. URN T.

& aa: NET O
OTH ON PKI 9g
+ or “x Fe J

Y¥243935
02/07/05 3005464535 $54.00

Prepged BYirgent Mortgage Company, LLC
Jofathan RYvera

1701 Golf Road

olling Meadows, IL 60008

  

 

[Space Above This Line for Recording Data]

THIS SECURITY INSTRUMENT SECURES AN EXTENSION OF CREDIT AS DEFINED BY
SECTION 50(a)(6), ARTICLE XVI OF THE TEXAS CONSTITUTION.

TEXAS HOME EQUITY SECURITY INSTRUMENT
(First Lien)

This Security Instrument is not intended to finance Borrower's acquisition of the Property.

NOTICE OF CONFIDENTIALITY RIGHTS:

lf you are a natural person, you may remove or strike any of the following
information from this instrument before it is filed for record in the public
records: your social security number or your driver's license number.

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in
Sections 3, 10, 12, 17, 19, 20 and 21. Certain rules regarding the usage of words used in this document
are also provided in Section 15.

(A) "Security Instrument" means this document, which is dated January 24, 2005 ;
together with all Riders to this document.

(B) "Borrower" is LIONEL GARCIA ROMERO and HILDA GARCIA

FILED FOR RECORD
8:00 AM

FEB - 7 2005

Borrower is the grantor under this Security Instrument. el |ae
(C) "Lender" is Argent Mortgage Company, LLC County Clerk, Harris County, Texas

Lender isa Limited Liability Company

organized and existing under the laws of Delaware P|

TEXAS HOME EQUITY SECURITY INSTRUMENT (First Lien)-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

GD -8036(TX) 0310) Form 3044.1 1/01
® (rev. 10/03)

Page 1 of 17 f C A initials: H i (6

VMP Mortgage Solutions (800}521-7291

01/24/2005 8:41:17 AM
RPP 8463 1-28-3137 >

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 7 of 54

4

Lender's address is One City Boulevard West Orange. CA 92868

Lender includes any holder of the Note who is entitled to receive payments under the Note. Lender is the
beneficiary under this Security Instrument.
(D) "Trustee" is Argent Mortgage Company, LLC

. Trustee's address is
One City Boulevard West, Suite 1700 Orange, CA 92868

(E) "Note" means the promissory note signed by Borrower and dated January 24, 2005
The Note states that Borrower owes Lender ninety-two thousand and 00/100

Dollars
(U.S. $ 92,000.00 ) plus interest. Borrower has promised to pay this debt in regular Periodic
Payments and to pay the debt in full not later than February 1, 2035 .
(F) "Property" means the property that is described below under the heading "Transfer of Rights in the
Property."
(G) "Extension of Credit" means the debt evidenced by the Note, as defined by Section 50(a)(6), Article
XVI of the Texas Constitution and all the documents executed in connection with the debt.
(H) "Riders" means all riders to this Security Instrument that are executed by Borrower. The following
riders are to be executed by Borrower [check box as applicable]:

[_] Texas Home Equity Condominium Rider [_] other:
Lx] Texas Home Equity Planned Unit Development Rider

(1) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
non-appealable judicial opinions.

(J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners
association or similar organization.

(K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by
check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit
or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated teller
machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
transfers.

(L) "Escrow Items" means those items that are described in Section 3.

(M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
by any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i)
damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the
value and/or condition of the Property.

(N) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of this Security Instrument.

(OQ) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to
time, or any additional or successor legislation or regulation that governs the same subject matter. As used
in this Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard
to a “federally related mortgage loan" even if the Extension of Credit does not qualify as a “federally

related mortgage loan" under RESPA.
L ER Initiats: _

Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17

& -8036(TX) (0310) Page 2 of 17

—
RP BWI Se APSA

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 8 of 54

(P) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or
not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Extension of Credit, and all

extensions and modifications of the Note; and (ii) the performance of Borrower's covenants and

agreements under this Security Instrument and the Note. For this purpose, Borrower irrevocably grants and

conveys to Trustee, in trust, with power of sale, the following described Property located in the
County of HARRIS :

[Type of Recording Jurisdiction] [Name of Recording Jurisdiction]
LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF:

Parcel ID Number: 114-691-001-0084-001:001 which currently has the address of
718 SAINT EDWARDS GREEN DRIVE [Street]
HOUSTON [City], Texas 77015 [Zip Code]

("Property Address"):

TOGETHER WITH all the improvements now or hereafter erected on the Property, and all
easements, appurtenances, and fixtures now or hereafter a part of the Property. All replacements and
additions shall also be covered by this Security Instrument. All of the foregoing is referred to in this
Security Instrument as the "Property"; provided however, that the Property is limited to homestead
property in accordance with Section 50(a)(6)(H), Article XVI of the Texas Constitution.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
the right to grant and convey the Property and that the Property is unencumbered, except for encumbrances
of record. Borrower warrants and will defend generally the title to the Property against all claims and
demands, subject to any encumbrances of record.

Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, and Late Charges. Borrower shall pay when due
the principal of, and interest on, the debt evidenced by the Note and any late charges due under the Note.
Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the Note and
this Security Instrument shall be made in U.S. currency. However, if any check or other instrument
received by Lender as payment under the Note or this Security Instrument is returned to Lender unpaid,

inrtals: ; | 7

GZ -2036(TX) 0310) Page 3 of 17 LC l? Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17
Re 4061-32-24 732

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 9 of 54

Lender may require that any or all subsequent payments due under the Note and this Security Instrument be
made in one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified
check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon an
institution whose deposits are insured by a federal agency, instrumentality, or entity; or (d) Electronic
Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accordance with the notice provisions in Section 14.
Lender may return any payment or partial payment if the payment or partial payments are insufficient to
bring the Extension of Credit current. Lender may accept any payment or partial payment insufficient to
bring the Extension of Credit current, without waiver of any rights hereunder or prejudice to its rights to
refuse such payment or partial payments in the future, but Lender is not obligated to apply such payments
at the time such payments are accepted. If each Periodic Payment is applied as of its scheduled due date,
then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until
Borrower makes payment to bring the Extension of Credit current. If Borrower does not do so within a
reasonable period of time, Lender shall either apply such funds or return them to Borrower. If not applied
earlier, such funds will be applied to the outstanding principal balance under the Note immediately prior to
foreclosure. No offset or claim which Borrower might have now or in the future against Lender shall
relieve Borrower from making payments due under the Note and this Security Instrument or performing the
covenants and agreements secured by this Security Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
payments accepted and applied by Lender shail be applied in the following order of priority: (a) interest
due under the Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments
shall be applied to each Periodic Payment in the order in which it became due. Any remaining amounts
shall be applied first to late charges, second to any other amounts due under this Security Instrument, and
then to reduce the principal balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and
the late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received
from Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be
paid in full. To the extent that any excess exists after the payment is applied to the full payment of one or
more Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall
be applied as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
the Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due
for: (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; and
(c) premiums for any and all insurance required by Lender under Section 5. These items are called
"Escrow Items." At origination or at any time during the term of the Extension of Credit, Lender may
require that Community Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and
such dues, fees and assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all
notices of amounts to be paid under this Section. Borrower shall pay Lender the Funds for Escrow Items
unless Lender waives Borrower's obligation to pay the Funds for any or all Escrow Items. Lender may
waive Borrower's obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such
waiver may only be in writing. In the event of such waiver, Borrower shall pay directly, when and where
payable, the amounts due for any Escrow Items for which payment of Funds has been waived by Lender

Invuals:
> 803617) (0310) Page 4 of 17 L CR Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17
Rr #Af1-—-2e—12473 3

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 10 of 54

>

and, if Lender requires, shall furnish to Lender receipts evidencing such payment within such time period
as Lender may require. Borrower's obligation to make such payments and to provide receipts shall for all
purposes be deemed to be a covenant and agreement contained in this Security Instrument, as the phrase
“covenant and agreement” is used in Section 9. If Borrower is obligated to pay Escrow Items directly,
pursuant to a waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise
its rights under Section 9 and pay such amount and Borrower shall then be obligated under Section 9 to
repay to Lender any such amount. Lender may revoke the waiver as to any or all Escrow Items at any time
by a notice given in accordance with Section 14 and, upon such revocation, Borrower shall pay to Lender
all Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured) or in
any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time
specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually
analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the
Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest
shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the
Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds heid in escrow,
as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than
twelve monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA,
Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount
necessary to make up the deficiency in accordance with RESPA, but in no more than twelve monthly
payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund
to Borrower any Funds held by Lender.

4, Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To
the extent that these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
to Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith
by, or defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to
prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings
are concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating
the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a lien
which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the
lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or
more of the actions set forth above in this Section 4.

Intuals* 7 CG
Page 5 of 17 Z c R For

m 3044.1 1/01 (rev. 10/03}
01/24/2005 8:41:17

GD -803617X) 0310)
®
Re 8113-38 avrsaa

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 11 of 54

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
reporting service used by Lender in connection with this Extension of Credit.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on
the Property insured against loss by fire, hazards included within the term "extended coverage,” and any
other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance.
This insurance shall be maintained in the amounts (including deductible levels) and for the periods that
Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
the Extension of Credit. The insurance carrier providing the insurance shall be chosen by Borrower subject
to Lender's right to disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender
may require Borrower to pay, in connection with this Extension of Credit, either: (a) a one-time charge for
flood zone determination, certification and tracking services; or (b) a one-time charge for flood zone
determination and certification services and subsequent charges each time remappings or similar changes
occur which reasonably might affect such determination or certification. Borrower shall also be responsible
for the payment of any fees imposed by the Federal Emergency Management Agency in connection with
the review of any flood zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might
not protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk,
hazard or liability and might provide greater or lesser coverage than was previously in effect. Borrower
acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as
mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
renewal notices. If Borrower obtains any form of insurance coverage, not otherwise required by Lender,
for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and
shall name Lender as mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender
may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
be applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to
hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the
work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series
of progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in

Section 2.
LC zine

initrals:
R Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17

Gp -8036Tx) (0310) Page 6 of 17
®
Re et Tae 14735

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 12 of 54

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
claim and related matters. If Borrower does not respond within 30 days to a notice from Lender that the
insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day
period will begin when the notice is given. In either event, or if Lender acquires the Property under
Section 21 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance
proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument, and
(b) any other of Borrower's rights (other than the right to any refund of unearned premiums paid by
Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to the
coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or
to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Occupancy. Borrower now occupies and uses the Property as Borrower's Texas homestead and
shall continue to occupy the Property as Borrower's Texas homestead for at least one year after the date of
this Security Instrument, unless Lender otherwise agrees in writing, which consent shall not be
unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the
Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in
order to prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is
determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower shall
promptly repair the Property if damaged to avoid further deterioration or damage. If insurance or
condemnation proceeds are paid in connection with damage to, or the taking of, the Property, Borrower
shall be responsible for repairing or restoring the Property only if Lender has released proceeds for such
purposes. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of
such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower's actions shall constitute actual fraud under Section
50(a)(6)(c), Article XVI of the Texas Constitution and Borrower shall be in default and may be held
personally liable for the debt evidenced by the Note and this Security Instrument if, during the Loan
application process, Borrower or any persons or entities acting at the direction of Borrower or with
Borrower's knowledge or consent gave materially false, misleading, or inaccurate information or
statements to Lender (or failed to provide Lender with material information) in connection with the Loan
or any other action or inaction that is determined to be actual fraud. Material representations include, but
are not limited to, representations concerning Borrower's occupancy of the Property as a Texas homestead,
the representations and warranties contained in the Texas Home Equity Affidavit and Agreement, and the
execution of an acknowledgment of fair market value of the property as described in Section 27.

9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If
(a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there
is a legal proceeding that might significantly affect Lender's interest in the Property and/or rights under
this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and rights under this Security
Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
the Property. Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien

 ———

og Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17

GD -8036(Tx) (0310) Page 7 of 17
®
—e—_AiaAvrSsSe

Re wAH1

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 13 of 54

.

which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable
attorneys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including
its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited to,
entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
from pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned
on or off. Although Lender may take action under this Section 9, Lender does not have to do so and is not
under any duty or obligation to do so. It is agreed that Lender incurs no liability for not taking any or all
actions authorized under this Section 9. No powers are granted by Borrower to Lender or Trustee that
would violate provisions of the Texas Constitution applicable to Extensions of Credit as defined by Section
50(a)(6), Article XVI of the Texas Constitution or other Applicable Law.

Any amounts disbursed by Lender under this Section 9 shali become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless
Lender agrees to the merger in writing.

10. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shali be applied to restoration or repair of
the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds
until Lender has had an opportunity to inspect such Property to ensure the work has been completed to
Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender may pay for the
repairs and restoration in a single disbursement or in a series of progress payments as the work is
completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
Miscellaneous Proceeds, Lender shail not be required to pay Borrower any interest or earnings on such
Miscellaneous Proceeds. If the restoration or repair is not economically feasible or Lender's security would
be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be
applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to or
greater than the amount of the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market value of the Property
immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums
secured by this Security Instrament whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
Opposing Party (as defined in the next sentence) offers to make an award to settle a claim for damages,

Initials: a i G

GS -s036(Tx) (0310) Page 8 of 17 LC AZ Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17
aw 32YSF

at

zr 6

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 14 of 54

. ‘

Borrower fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized
to collect and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the
sums secured by this Security Instrument, whether or not then due. "Opposing Party" means the third party
that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action in
regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding which is not commenced as a result of
Borrower's default under other indebtedness not secured by a prior valid encumbrance against the
homestead, whether civil or criminal, is begun that, in Lender's judgment, could result in forfeiture of the
Property or other material impairment of Lender's interest in the Property or rights under this Security
Instrument. Borrower can cure such a default and, if acceleration has occurred, reinstate as provided in
Section 18, by causing the action or proceeding to be dismissed with a ruling that, in Lender's judgment,
precludes forfeiture of the Property or other material impairment of Lender's interest in the Property or
rights under this Security Instrument. The proceeds of any award or claim for damages that are attributable
to the impairment of Lender's interest in the Property are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
applied in the order provided for in Section 2.

11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender
to Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower
or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against
any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
amortization of the sums secured by this Security Instrument by reason of any demand made by the original
Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or
remedy including, without limitation, Lender’s acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or
preclude the exercise of any right or remedy.

12. Joint and Several Liability; Security Instrument Execution; Successors and Assigns Bound.
Borrower covenants and agrees that Borrower's obligations and liability shall be joint and several.
However, any person who signs this Security Instrument, but does not execute the Note: (a) is signing this
Security Instrument only to mortgage, grant and convey the person's interest in the Property under the
terms of this Security Instrument or to comply with the requirements of Section 50(a)(6)(A), Article XVI
of the Texas Constitution; (b) is not obligated to pay the sums secured by this Security Instrument and is
not to be considered a guarantor or surety; (c) agrees that this Security Instrument establishes a voluntary
lien on the homestead and constitutes the written agreement evidencing the consent of each owner and each
owner's spouse; and (d) agrees that Lender and Borrower can agree to extend, modify, forbear or make
any accommodations with regard to the terms of the Note.

Subject to the provisions of Section 17, any Successor in Interest of Borrower who assumes
Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall obtain
all of Borrower's rights and benefits under this Security Instrument. Borrower shall not be released from
Borrower's obligations and liability under this Security Instrument unless Lender agrees to such release in
writing. The covenants and agreements of this Security Instrument shall bind (except as provided in
Section 19) and benefit the successors and assigns of Lender.

13. Extension of Credit Charges. Lender may charge Borrower fees for services performed in
connection with Borrower's default, for the purpose of protecting Lender's interest in the Property and
rights under this Security Instrument, including, but not limited to, attorneys' fees, property inspection and
valuation fees. In regard to any other fees, the absence of express authority in this Security Instrument to
charge a specific fee to Borrower shall not be construed as a prohibition on the charging of such fee.
Lender may not charge fees that are expressly prohibited by this Security Instrument or by Applicable

Law.

> -8036:Tx) (0310) Page 9 of 17 ZL C BR Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17 AM
RP 24 - Saea-— AFR

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 15 of 54

If the Extension of Credit is subject to a law which sets maximum Extension of Credit charges, and
that law is finally interpreted so that the interest or other Extension of Credit charges collected or to be
collected in connection with the Extension of Credit exceed the permitted limits, then: (a) any such
Extension of Credit charge shall be reduced by the amount necessary to reduce the charge to the permitted
limit; and (b) any sums already collected from Borrower which exceeded permitted limits will be refunded
to Borrower. Lender will make this refund by making a payment to Borrower. The Lender's payment of
any such refund will extinguish any right of action Borrower might have arising out of such
overcharge.

14. Notices. All notices given by Borrower or Lender in connection with this Security Instrument
must be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to
have been given to Borrower when mailed by first class mail or when actually delivered to Borrower's
notice address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers
unless Applicable Law expressly requires otherwise. The notice address shall be the Property Address
unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly
notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's
change of address, then Borrower shall only report a change of address through that specified procedure.
There may be only one designated notice address under this Security Instrument at any one time. Any
notice to Lender shall be given by delivering it or by mailing it by first class mail (but, by certified mail if
the notice is given pursuant to Section 19) to Lender's address stated herein unless Lender has designated
another address by notice to Borrower. Any notice in connection with this Security Instrument shall not be
deemed to have been given to Lender until actually received by Lender. If any notice required by this
Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy the
corresponding requirement under this Security Instrument.

15, Governing Law; Severability; Rules of Construction. This Security Instrument shall be
governed by federal law and the laws of Texas. All rights and obligations contained in this Security
Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might
explicitly or implicitly allow the parties to agree by contract or it might be silent, but such silence shall not
be construed as a prohibition against agreement by contract. In the event that any provision or clause of
this Security Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other
provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to
take any action.

16. Borrower's Copies. Borrower shall be given at the time this Extension of Credit is made, a copy
of all documents signed by Borrower related to the Extension of Credit.

17. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 17,
"Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited
to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.

inttals: 4

GP -8036(TX) 0310) page tooti7 ff C R Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17 AM
RY 862 -—-30-—1 7309

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 16 of 54

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 14
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Security Instrument without further notice or demand on Borrower.

18. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
this Security Instrument; (b) such other period as Applicable Law might specify for the termination of
Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those
conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred; (b) cures any default of any other covenants or
agreements; (c) pays all expenses, insofar as allowed by Section 50(a)(6), Article XVI of the Texas
Constitution, incurred in enforcing this Security Instrument, including, but not limited to, reasonable
attorneys’ fees, property inspection and valuation fees, and other fees incurred for the purpose of
protecting Lender's interest in the Property and rights under this Security Instrument; and (d) takes such
action as Lender may reasonably require to assure that Lender's interest in the Property and rights under
this Security Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument,
shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and expenses in
one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check,
bank check, treasurer's check or cashier's check, provided any such check is drawn upon an institution
whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic Funds Transfer.
Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby shall remain
fully effective as if no acceleration had occurred. However, this right to reinstate shall not apply in the
case of acceleration under Section 17.

19. Sale of Note; Change of Loan Servicer; Notice of Grievance; Lender's Right-to-Comply. The
Note or a partial interest in the Note (together with this Security Instrument) can be sold one or more times
without prior notice to Borrower. A sale might result in a change in the entity (known as the "Loan
Servicer") that collects Periodic Payments due under the Note and this Security Instrument and performs
other mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable Law.
There also might be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, Borrower will be given written notice of the change which will state the name
and address of the new Loan Servicer, the address to which payments should be made and any other
information RESPA requires in connection with a notice of transfer of servicing. If the Note is sold and
thereafter the Extension of Credit is serviced by a Loan Servicer other than the purchaser of the Note, the
mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred to a
successor Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by the Note

purchaser. o a ae tod aed ;
Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an

individual litigant or the member of a class) that arises from the other party's actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
notice given in compliance with the requirements of Section 14) of such alleged breach and afforded the
other party hereto a reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action can be taken, that time
period will be deemed to be reasonable for purposes of this paragraph. For example, Section
50(a)(6)(Q)(x), Article XVI of the Texas Constitution, generally provides that a lender has 60 days to
comply with its obligations under the extension of credit after being notified by a borrower of a failure to
comply with any such obligation. The notice of acceleration and opportunity to cure given to Borrower
pursuant to Section 21 and the notice of acceleration given to Borrower pursuant to Section 17 shall be
deemed to satisfy the notice and opportunity to take corrective action provisions of this Section 19.

Initials:

GZ -2036(TX) 10310 pgotioi7 £ CR Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17 AM
RP B82 - 3H-—1AvyAf

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 17 of 54

It is Lender's and Borrower's intention to conform strictly to provisions of the Texas Constitution
applicable to Extensions of Credit as defined by Section 50(a)(6), Article XVI of the Texas Constitution.

All agreements between Lender and Borrower are hereby expressly limited so that in no event shall
any agreement between Lender and Borrower, or between either of them and any third party, be construed
not to allow Lender 60 days after receipt of notice to comply, as provided in this Section 19, with Lender's
obligations under the Extension of Credit to the full extent permitted by Section 50(a)(6), Article XVI of
the Texas Constitution. Borrower understands that the Extension of Credit is being made on the condition
that Lender shall have 60 days after receipt of notice to comply with the provisions of Section 50(a)(6),
Article XVI of the Texas Constitution. As a precondition to taking any action premised on failure of
Lender to comply, Borrower will advise Lender of the noncompliance by a notice given as required by
Section 14, and will give Lender 60 days after such notice has been received by Lender to comply. Except
as otherwise required by Applicable Law, only after Lender has received said notice, has had 60 days to
comply, and Lender has failed to comply, shall all principal and interest be forfeited by Lender, as
required by Section 50(a)(6)(Q)(x), Article XVI of the Texas Constitution in connection with failure by
Lender to comply with its obligations under this Extension of Credit. Borrower will cooperate in
reasonable efforts to correct any failure by Lender to comply with Section 50(a)(6), Article XVI of the
Texas Constitution.

In the event that, for any reason whatsoever, any obligation of Borrower or of Lender pursuant to the
terms or requirements hereof or of any other loan document shall be construed to violate any of the
provisions of the Texas Constitution applicable to Extensions of Credit as defined by Section 50(a)(6),
Article XVI of the Texas Constitution, then any such obligation shall be subject to the provisions of this
Section 19, and the document may be reformed, by written notice from Lender, without the necessity of
the execution of any amendment or new document by Borrower, so that Borrower's or Lender's obligation
shall be modified to conform to the Texas Constitution, and in no event shall Borrower or Lender be
obligated to perform any act, or be bound by any requirement which would conflict therewith.

All agreements between Lender and Borrower are expressly limited so that any interest, Extension of
Credit charge or fee collected or to be collected (other than by payment of interest) from Borrower, any
owner or the spouse of any owner of the Property in connection with the origination, evaluation,
maintenance, recording, insuring or servicing of the Extension of Credit shall not exceed, in the aggregate,
the highest amount allowed by Applicable Law.

It is the express intention of Lender and Borrower to structure this Extension of Credit to conform to
the provisions of the Texas Constitution applicable to Extensions of Credit as defined by Section 50(a)(6),
Article XVI of the Texas Constitution. If, from any circumstance whatsoever, any promise, payment,
obligation or provision of the Note, this Security Instrument or any other loan document involving this
Extension of Credit transcends the limit of validity prescribed by Applicable Law, then any promise,
payment, obligation or provision shall be reduced to the limit of such validity, or eliminated as a
requirement if necessary for compliance with such law, and such document may be reformed, by written
notice from Lender, without the necessity of the execution of any new amendment or new document by
Borrower.

Lender's right-to-comply as provided in this Section 19 shall survive the payoff of the Extension of
Credit. The provision of this Section 19 will supersede any inconsistent provision of the Note or this
Security Instrument.

20. Hazardous Substances. As used in this Section 20: (a) "Hazardous Substances” are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides
and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials;
(b) "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
relate to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response
action, remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental
Condition" means a condition that can cause, contribute to, or otherwise trigger an Environmental
Cleanup.

inttals:

GP 203617) 10310) page 2017 f~C R Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17 AM
RE 82-38-3742

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 18 of 54

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do,
nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
or other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or threat of
release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is notified
by any governmental or regulatory authority, or any private party, that any removal or other remediation
of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary
remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup.

21, Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 17 unless Applicable Law provides otherwise). The notice shall specify: (a)
the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date
the notice is given to Borrower, by which the default must be cured; and (d) that failure to cure the
default on or before the date specified in the notice will result in acceleration of the sums secured by
this Security Instrument and sale of the Property. The notice shall further inform Borrower of the
right to reinstate after acceleration and the right to bring a court action to assert the non-existence of
a default or any other defense of Borrower to acceleration and sale. If the default is not cured on or
before the date specified in the notice, Lender at its option may require immediate payment in full of
all sums secured by this Security Instrument without further demand and may invoke the power of
sale and any other remedies permitted by Applicable Law. Insofar as allowed by Section 50(a)(6),
Article XVI of the Texas Constitution, Lender shall be entitled to collect all expenses incurred in
pursuing the remedies provided in this Section 21, including, but not limited to, court costs,
reasonable attorneys' fees and costs of title evidence.

The lien evidenced by this Security Instrument may be foreclosed upon only by a court order.
Lender may, at its option, follow any rules of civil procedure promulgated by the Texas Supreme
Court for expedited foreclosure proceedings related to the foreclosure of liens under Section 50(a)(6),
Article XVI of the Texas Constitution ("Rules"), as amended from time to time, which are hereby
incorporated by reference. The power of sale granted herein shall be exercised pursuant to such
Rules, and Borrower understands that such power of sale is not a confession of judgment or a power
of attorney to confess judgment or to appear for Borrower in a judicial proceeding.

22. Power of Sale. It is the express intention of Lender and Borrower that Lender shall have a fully
enforceable lien on the Property. It is also the express intention of Lender and Borrower that Lender's
default remedies shall include the most expeditious means of foreclosure available by law. Accordingly,
Lender and Trustee shall have all the powers provided herein except insofar as may be limited by the Texas
Supreme Court. To the extent the Rules do not specify a procedure for the exercise of a power of sale, the
following provisions of this Section 22 shall apply, if Lender invokes the power of sale. Lender or Trustee
shall give notice of the time, place and terms of sale by posting and filing the notice at least 21 days prior
to sale as provided by Applicable Law. Lender shall mail a copy of the notice of sale to Borrower in the
manner prescribed by Applicable Law. Sale shall be made at public venue. The sale must begin at the

Initials: ; ; : a

GP -2036(TX) 0310) Page 13 of 17 L RX Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17 AM
Re we 1--Sn-jASYr aS

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 19 of 54

time stated in the notice of sale or not later than three hours after that time and between the hours of
10 a.m. and 4 p.m. on the first Tuesday of the month. Borrower authorizes Trustee to sell the Property to
the highest bidder for cash in one or more parcels and in any order Trustee determines. Lender or its
designee may purchase the Property at any sale. In the event of any conflict between such procedure and
the Rules, the Rules shall prevail, and this provision shall automatically be reformed to the extent
necessary to comply.

Trustee shall deliver to the purchaser who acquires title to the Property pursuant to the foreclosure of
the lien a Trustee's deed conveying indefeasible title to the Property with covenants of general warranty
from Borrower. Borrower covenants and agrees to defend generally the purchaser's title to the Property
against all claims and demands. The recitals in the Trustee's deed shall be prima facie evidence of the truth
of the statements made therein. Trustee shall apply the proceeds of the sale in the following order: (a) to all
expenses of the sale, including, but not limited to, court costs and reasonable Trustee's and attorneys’ fees;
(b) to all sums secured by this Security Instrument; and (c) any excess to the person or persons legally
entitled to it.

If the Property is sold pursuant to this Section 22, Borrower or any person holding possession of the
Property through Borrower shall immediately surrender possession of the Property to the purchaser at that
sale. If possession is not surrendered, Borrower or such person shall be a tenant at sufferance and may be
removed by writ of possession or other court proceeding.

23. Release. Within a reasonable time after termination and full payment of the Extension of Credit,
Lender shall cancel and return the Note to the owner of the Property and give the owner, in recordable
form, a release of the lien securing the Extension of Credit or a copy of an endorsement of the Note and
assignment of the lien to a lender that is refinancing the Extension of Credit. Owner shall pay only
recordation costs. OWNER'S ACCEPTANCE OF SUCH RELEASE, OR ENDORSEMENT AND
ASSIGNMENT, SHALL EXTINGUISH ALL OF LENDER'S OBLIGATIONS UNDER SECTION
50(a)(6), ARTICLE XVI OF THE TEXAS CONSTITUTION.

24, Non-Recourse Liability. Lender shall be subrogated to any and all rights, superior title, liens
and equities owned or claimed by any owner or holder of any liens and debts outstanding immediately
prior to execution hereof, regardless of whether said liens or debts are acquired by Lender by assignment
or are released by the holder thereof upon payment.

Subject to the limitation of personal liability described below, each person who signs this Security
Instrument is responsible for ensuring that all of Borrower's promises and obligations in the Note and this
Security Instrument are performed.

Borrower understands that Section 50(a)(6)(C), Article XVI of the Texas Constitution provides that
the Note is given without personal liability against each owner of the Property and against the spouse of
each owner unless the owner or spouse obtained this Extension of Credit by actual fraud. This means that,
absent such actual fraud, Lender can enforce its rights under this Security Instrument solely against the
Property and not personally against the owner of the Property or the spouse of an owner.

If this Extension of Credit is obtained by such actual fraud, then, subject to Section 12, Borrower will
be personally liable for the payment of any amounts due under the Note or this Security Instrument. This
means that a personal judgment could be obtained against Borrower, if Borrower fails to perform
Borrower's responsibilities under the Note or this Security Instrument, including a judgment for any
deficiency that results from Lender's sale of the Property for an amount less than is owing under the Note,
thereby subjecting Borrower's other assets to satisfaction of the debt.

If not prohibited by Section 50(a)(6)(C), Article XVI of the Texas Constitution, this Section 24 shall
not impair in any way the lien of this Security Instrument or the right of Lender to collect all sums due
under the Note and this Security Instrument or prejudice the right of Lender as to any covenants or
conditions of the Note and this Security Instrument.

25. Proceeds. Borrower has not been required to apply the proceeds of the Extension of Credit to
repay another debt except a debt secured by the Property or debt to another lender.

initals: a ;

GD 803617) 0310) Page 14 of 17 L € R Form 3044.1 1/01 (rev. 10/03)
01/24/2005 8:41:17 AM
RP Ft 1 —-aea-—A 742

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 20 of 54

a

26. No Assignment of Wages. Borrower has not assigned wages as security for the Extension of
Credit.

27. Acknowledgment of Fair Market Value. Lender and Borrower have executed a written
acknowledgment as to the fair market value of Borrower's Property on the date the Extension of Credit is
made.

28. Substitute Trustee; Trustee Liability. All rights, remedies and duties of Trustee under this
Security Instrument may be exercised or performed by one or more trustees acting alone or together.
Lender, at its option and with or without cause, may from time to time, by power of attorney or otherwise,
remove or substitute any trustee, add one or more trustees, or appoint a successor trustee to any Trustee
without the necessity of any formality other than a designation by Lender in writing. Without any further
act or conveyance of the Property the substitute, additional or successor trustee shall become vested with
the title, rights, remedies, powers and duties conferred upon Trustee herein and by Applicable Law.

Trustee shall not be liable if acting upon any notice, request, consent, demand, statement or other
document believed by Trustee to be correct. Trustee shall not be liable for any act or omission unless such
act or omission is willful.

29, Acknowledgment of Waiver by Lender of Additional Collateral. Borrower acknowledges that
Lender waives all terms in any of Lender's loan documentation (whether existing now or created in the
future) which (a) create cross default; (b) provide for additional collateral; and/or (c) create personal
liability for any Borrower (except in the event of actual fraud), for the Extension of Credit. This waiver
includes, but is not limited to, any (a) guaranty; (b) cross collateralization; (c) future indebtedness; (d)
cross default; and/or (e) dragnet provisions in any loan documentation with Lender.

inrtuals: o Ce

GH 803617) (0310) Page 18 of 17 € R Form 3044.1 1/01 (rev. 10/03}
01/24/2005 8:41:17
Re w4e41- 34744

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 21 of 54

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Security Instrument and in any Rider executed by Borrower and recorded with it.

[DO NOT SIGN IF THERE ARE BLANKS LEFT TO BE COMPLETED IN THIS
DOCUMENT. THIS DOCUMENT MUST BE EXECUTED AT THE OFFICE OF
LENDER, AN ATTORNEY AT LAW OR A TITLE COMPANY. YOU MUST RECEIVE
A COPY OF THIS DOCUMENT AFTER YOU HAVE SIGNED IT.]

 

YOU MAY, WITHIN 3 DAYS AFTER CLOSING, RESCIND THIS EXTENSION OF CREDIT

 

 

 

WITHOUT PENALTY OR CHARGE.
Spel leaf CABO (Seal)

 

 

 

 

 

 

 

 

 

LIONEL GARCIA ROMERO -Borrower
Printed Name:
[Please Complete] -
x Aber £ Orce ~ (Seal)
HILDA GARCIA -Borrower
Printed Name:
[Please Complete]
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
ZH -80361TX) 10310) Page 16 of 17 Form 3044.1 1/01 (rev. 10/03)

01/24/2005 8:41:17

ib

—

\
wwe Se Ar aS

RF

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 22 of 54

STATE OF, a

Before me

the van der Se County ss: errs ¢

J~ea
on this day personally appeared

 

 

lipee/ Geer Cee Lo Ar ereo ard

H Id Care

 

known to me (or proved to me on the oath of _ fy 0 7 d

or through Dp Yew lio e-~ ge to be the person whose

 

name is subscribed to the foregoing instrument and acknowledged to me that he/she/they
executed the same for the purposes and considerations therein expressed.

Given under my hand and official seal of office this_ — 7 Y _dayof Veve nw Sey CPo Ss

ix Oi NOTARY PUBLIC STATE OF TEXAS
OS yy COMMISSION EXPIRES:

 

JANUARY 27, 2008

PIRES ASA RRIID
wey “EDV. AREVALO

 

 

My Commission Expires:

cae a

 

CO

401-17TX (4/02)

Notary Public
'§ 27-OY
Page 17 of 17 Pe
L C R 01/24/2005 8:41:17 AM

Ht, G-
RP et Se—_j1AYT<4&

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 23 of 54

TEXAS HOME EQUITY
PLANNED UNIT DEVELOPMENT RIDER

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 24th day of
January, 2005 , and is incorporated into and shall be deemed to amend and supplement
the Security Instrument of the same date, given by the undersigned (the “Borrower") to secure Borrower's
Note toArgent Mortgage Company, LLC

(the "Lender") of the same date and covering the Property described in the Security Instrument and located
at:718 SAINT EDWARDS GREEN DRIVE, HOUSTON, TX 77015

[Property Address]

The Property includes, but is not limited to, a parcel of land improved with a dwelling, together with
other such parcels and certain common areas and facilities, as described in covenants, conditions, and
restrictions filed in the Real Property records of the county in which the Property is located (the
"Declaration"). The Property is a part of a planned unit development described in the Declaration (the
"PUD"). The Property also includes Borrower's interest in the homeowners association or equivalent entity
owning or managing the common areas and facilities of the PUD (the "Owners Association") and the uses,
benefits and proceeds of Borrower's interest. Insofar as permitted by Section 50(a)(6)(H), Article XVI of
the Texas Constitution, "homestead" shall include the elements of the Property described by this Rider.

PUD COVENANTS. In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree as follows:

A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the PUD's
Constituent Documents. The “Constituent Documents" are the: (i) Declaration; (ii) articles of
incorporation, trust instrument or any equivalent document which creates the Owners Association; and (iii)
any by-laws or other rules or regulations of the Owners Association. Borrower shall promptly pay, when
due, all dues and assessments imposed pursuant to the Constituent Documents.

B. Property Insurance. So long as the Owners Association maintains, with a generally accepted
insurance carrier, a "master" or "blanket" policy insuring the Property which is satisfactory to Lender and
which provides insurance coverage in the amounts (including deductible levels), for the periods, and
against loss by fire, hazards included within the term "extended coverage," and any other hazards,
including, but not limited to, earthquakes and floods, from which Lender requires insurance, then:

(i) Lender waives the provision in Section 3 for the Periodic Payment to Lender of the yearly
premium installments for property insurance on the Property; and

(ii) Borrower's obligation under Section 5 to maintain property insurance coverage on the Property is
deemed satisfied to the extent that the required coverage is provided by the Owners Association policy.

TEXAS HOME EQUITY PLANNED UNIT DEVELOPMENT RIDER - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

@Zy>-80371TX) (0008) Form 3150.44 1/01 Fe
Page 1 of 3 L C R intats: j G

VMP MORTGAGE FORMS - (800)521-7291 01/24/2005 8:41:17
Re #8403 - 38 Ai‘Yv<a?,

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 24 of 54

What Lender requires as a condition of this waiver can change during the term of the loan.

Borrower shall give Lender prompt notice of any lapse in required property insurance coverage
provided by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration or repair following
a loss to the Property, or to common areas and facilities of the PUD, any proceeds payable to Borrower
shall be paid to Lender. Lender shall apply the proceeds to the sums secured by the Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower.

C, Public Liability Insurance. Borrower shall take such actions as may be reasonable to insure that
the Owners Association maintains a public liability insurance policy acceptable in form, amount, and
extent of coverage to Lender.

D. Condemnation. The proceeds of any award or claim for damages, direct or consequential,
payable to Borrower in connection with any condemnation or other taking of all or any part of the Property
or the common areas and facilities of the PUD, or for any conveyance in lieu of condemnation, shall be
paid to Lender. Such proceeds shall be applied by Lender to the sums secured by the Security Instrument as
provided in Section 10.

E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender's
prior written consent, either partition or subdivide the Property or consent to:

(i) the abandonment or termination of the PUD, except for abandonment or termination required
by law in the case of substantial destruction by fire or other casualty or in the case of a taking by
condemnation or eminent domain;

(ii) any amendment to any provision of the "Constituent Documents" if the provision is for the
express benefit of Lender;

(ili) termination of professional management and assumption of self-management of the Owners
Association; or

(iv) any action which would have the effect of rendering the public liability insurance coverage
maintained by the Owners Association unacceptable to Lender.

F. Remedies. If Borrower does not pay PUD dues and assessments when due, then Lender, if
allowed by Applicable Law, may pay them. Any amounts disbursed by Lender under this Paragraph F
shall become additional debt of Borrower secured by the Security Instrument. Unless Borrower and Lender
agree to other terms of payment, these amounts shall bear interest from the date of disbursement at the
Note rate and shall be payable, with interest, upon notice from Lender to Borrower requesting payment.

> -8037(TX) (0008) Page20f3 = 01/24/2005 8:41:17 Form 3150.44 1/01
RF 68FA1-—- TSae—1ATss

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 25 of 54

BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this PUD
Rider.

[DO NOT SIGN IF THERE ARE BLANKS LEFT TO BE COMPLETED IN THIS
DOCUMENT. THIS DOCUMENT MUST BE EXECUTED AT THE OFFICE OF THE
LENDER, AN ATTORNEY AT LAW OR A TITLE COMPANY. YOU MUST RECEIVE
A COPY OF THIS DOCUMENT AFTER YOU HAVE SIGNED IT.]

f +
Le bac fete (Seal) 4 ches hon Cin (Seal)

 

 

 

 

 

 

LIONEL GARCIA ROMERO -Borrower HILDA GARCIA -Borrower
(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrower

01/24/2005 8:41:17 AM
SS

@Z>-8037(TX) (0008) Page 3 of 3 Form 3150.44 1/01
RFP 84 -—Se—_iavsca

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 26 of 54

Appendix A

LOT 84, IN BLOCK 1, OF RIVIERA EAST, SECTION 4, AN ADDITION IN HARRIS COUNTY, TEXAS, \ _,
ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME 294, PAGE 68 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS.

MY PROVSON HEREW Mc ResTaCTS

 

been THE SNE Ret
COUNTY cr F TEINe eS mL DEAF Se
HARRIS
{hoveby certty tha thie instant i
dae and fe ne seat 8S FLED Fe Nar
Offciat Pubic Records Real Popa i coon Texas eth
FEB - 7 2005
COUNTY CLERK
HARRIS COUNTY, TEXAS
RECORDER'S MEMORANDUM:

At the time of recordation, this instrument was

found to be inadequate for the best raphic

reproduction because of illegibility, carbon or

photo copy, discolored paper, etc. Ail viockouts,

additions an changes were present at the time
was

the ins! and recorded.
Re AMAT Se A Ss

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 27 of 54

S/S ke URN 1o.

NET O

Hy, BEON SAA ONPER |g
(? So EX YG
ez

 

Y243
02/07/05 3005h0536

Jonagfhan Riveka
1707 Golf Road
Rollling Meadows, IL 60008

$24.00

[To Be Recorded With Security Instrument. Space Above This Line for Recording Data]

TEXAS HOME EQUITY
AFFIDAVIT AND AGREEMENT
(First Lien)

(Do not sign this Texas Home Equity Affidavit and Agreement until you have executed an
Acknowledgment Regarding Fair Market Value, and received and reviewed the Texas Home
Equity Note and the Texas Home Equity Security Instrument.)

State of TEXAS

Before me, the undersigned authority, a Notary Public in and for the State of Texas, on this day personally
appeared LIONEL GARCIA ROMERO and HILDA GARCIA

FILED FOR RECORD
8:00 AM

FEB - 7 2005
Laity fh

and on oath such individual, or each of them, swears that the following statements are true: County Clerk, Harris County, Texas

I, REPRESENTATIONS AND WARRANTIES:
A. I am a borrower named in the Texas Home Equity Note (the "Note") or the owner or spouse of an
owner of the property described in the Texas Home Equity Security Instrument (the "Security Instrument” which

TEXAS HOME EQUITY AFFIDAVIT AND AGREEMENT (First Lien)-Fannie Mae/Freddie Mac
UNIFORM INSTRUMENT
Form 3185 1/01

GD -80341TX) 0310 ; (rev.10/03)
£0 las Initials: Ht. © >

VMP Mortgage Solutions (800)5 21-7291 01/24/2005 8:41:17 AM

Page 1 of 6
RFP OF 1-—32OA-— i751

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 28 of 54

term includes any riders to the Texas Home Equity Security Instrument), both bearing date of
January 24, 2005 , evidencing and securing an extension of credit as defined by Section
50(a)(6), Article XVI of the Texas Constitution (the "Extension of Credit") and providing for a lien on the following
described property (the "Property") located in HARRIS County, Texas:
LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF:

which has the address of:718 SAINT EDWARDS GREEN DRIVE [Street]
HOUSTON [City], Texas 77015 [Zip Code] ("Property Address").

The Property includes all incidental rights in and to the Property including all improvements now or hereafter
erected on the Property, and all easements, appurtenances, and fixtures now or hereafter a part of the Property. All
replacements and additions are included as well as any interest in a planned unit development, condominium project,
homeowners’ association or equivalent entity owning or managing common areas or facilities associated with the
Property. All of the foregoing is referred to herein as the Property, provided however that the Property is limited to
homestead property in accordance with Section 50(a)(6)(H), Article XVI of the Texas Constitution.

The Property does not include any additional real or personal property not included within the definition of
homestead in accordance with applicable law including but not limited to Sections 41.002(a), (b), and (c) of the
Texas Property Code which provide:

Section 41.002 Definition of Homestead
(a) If used for the purposes of an urban home or as both an urban home and a place to exercise
a calling or business, the homestead of a family or a single, adult person, not otherwise entitled to a
homestead, shall consist of not more than 10 acres of land which may be in one or more contiguous
lots, together with any improvements thereon.
(b) If used for the purposes of a rural home, the homestead shall consist of:
(1) for a family, not more than 200 acres, which may be in one or more parcels, with the
improvements thereon; or
(2) for a single, adult person, not otherwise entitled to a homestead, not more than 100
acres, which may be in one or more parcels, with the improvements thereon.
(c) A homestead is considered to be urban if, at the time the designation is made, the property
is:
(1) located within the limits of a municipality or its extraterritorial jurisdiction or a platted
subdivision; and
(2) served by police protection, paid or volunteer fire protection, and at least three of the
following services provided by a municipality or under contract to a municipality: (A) electric; (B)
natural gas; (C) sewer; (D) storm sewer; and (E) water.

B. I understand that the lender making the Extension of Credit is Argent Mortgage Company, LLC
(the "Lender").

C. The undersigned includes all owners and spouses of owners of the Property and all borrowers named in the

Note.
Lee, |, §_ $=

GZ 803417) (0310) Page 2 of 6 01/24/2005 8:41:17 AM Form 3185 1/01 {rev.10/03)
RFP O88 1-320 —-s1iVvVvs2

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 29 of 54

D. The Extension of Credit is secured by a voluntary lien on the Property created under a written agreement
with the consent of all owners and all spouses of owners, and execution of this Texas Home Equity Affidavit and
Agreement is deemed evidence of such consent.

E. The Extension of Credit is of a principal amount that, when added to the aggregate total of the outstanding
principal balances of all other indebtedness secured by valid encumbrances of record against the Property, does not
exceed eighty percent (80%) of the fair market value of the Property on the date the Extension of Credit is made.

F. I have not paid any fee or charge that is not disclosed in the HUD-1 or HUD-1A Settlement Statement.

G. Neither the Lender nor any other party has required any additional collateral (real or personal property),
other than the Property described in the Security Instrument, to secure the Extension of Credit.

H. The Property is not designated for agricultural use as provided by statutes governing property tax, unless
such Property is used primarily for the production of milk.

I. The Extension of Credit is the only loan made pursuant to Section 50(a)(6), Article XVI of the Texas
Constitution that will be secured by the Property at the time the Extension of Credit is funded.

J. The Note and Security Instrument have not been signed before the twelfth (12th) day after the later of the date
the owner of the Property submitted an application to the Lender, or the Lender's representative for the Extension of
Credit, or the date that the Lender, or the Lender's representative provided the owner with a copy of the Notice
Concerning Extensions of Credit defined by Section 50(a)(6), Article XVI of the Texas Constitution (the "Notice").

K. The Note and Security Instrument have not been signed before one business day after the date that the owner
of the Property received a final itemized disclosure of the actual fees, points, interest, costs, and charges that would
be charged at closing or a bona fide emergency or other good cause exists and the owner of the Property hereby
consents to the Lender providing or modifying such final itemized disclosure on the date of the signing of the Note
and Security Instrument and execution of this Texas Home Equity Affidavit and Agreement is deemed evidence of
such consent.

L. If I am an owner of the Property, I received the Notice in English. If the discussions with the borrowers
named in the Note were conducted primarily in a language other than English, the borrowers named in the Note
received from Lender, or Lender's representative, before closing, an additional copy of the Notice translated into the
written language in which the discussions were conducted.

M. The Extension of Credit is being closed, that is I am signing the loan documents, at the office of the Lender,
an attorney at law, or a title company.

N. It has been at least one year since the closing date of any other extension of credit made pursuant to Section
50(a)(6), Article XVI of the Texas Constitution secured by the Property, unless (i) this Extension of Credit is a
refinance of a prior extension of credit pursuant to Section 50(a)(6), Article XVI of the Texas Constitution, and is
being made to cure the failure of any lender or holder of the prior extension of credit to comply with its obligations
under the prior extension of credit (referred to here as a cure refinance) or (ii) the prior extension of credit was a cure
refinance, in which case it has been at least one year since the closing date of the most recent extension of credit prior
to a cure refinance.

O. No owner of the Property has been required to apply the proceeds of this Extension of Credit to repay
another debt, unless such other debt, if any, is a debt secured by the Property or is a debt to another lender.

P. No owner of the Property has been required to assign wages as security for the Extension of Credit.

Q. No owner of the Property has signed an instrument in which applicable blanks were left to be filled in. There
are no blanks in this Texas Home Equity Affidavit and Agreement, the Note, or the Security Instrument.

R. No owner of the Property has signed a confession of judgment or given a power of attorney to the Lender or
to a third person to confess judgment or to appear for any owner of the Property in a judicial proceeding.

S. To the best of my knowledge and belief, all owners of the Property, after receiving a copy of all documents
signed by them, will sign a receipt acknowledging the delivery of such copies.

T. I have been notified in the Security Instrument of the right of the owner and the spouse of any owner to
rescind the Extension of Credit without penalty or charge within three (3) days after the closing.

U. The Lender and each owner of the Property have signed a written acknowledgment as to the fair market

value of the Property on the date the Extension of Credit is made.
L C R initials: Hi 7

& -8034(TX) (0310) Page 3 of 6 01/24/2005 8:41:17 AM Form 3185 1/01 trev.10/03)
Mea1a— Se—1iFSea

RP

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 30 of 54

«

Y. The Property is not being purchased with any part of the proceeds of the Extension of Credit.

W. Unless Lender otherwise agrees in writing, all borrowers named in the Note shall occupy the Property as
their homestead pursuant to the terms of the Security Instrument.

X. I understand that the Extension of Credit is not a form of open-end account that may be debited from time to
time or under which credit may be extended from time to time. Lender, at its option, may make monetary advances to
protect the Property (i.e. pay real estate taxes, hazard insurance payments, etc.) in accordance with the Security
Instrument.

Y. I understand that the Note, Security Instrument, and this Texas Home Equity Affidavit and Agreement define
the terms of the Extension of Credit and are to be construed as an entirety.

Il. AGREEMENT PROVISIONS:

A. No Personal Liability in the Absence of Actual Fraud. I understand that pursuant to Section 50(a)(6)(C),
Article XVI of the Texas Constitution the Extension of Credit is without recourse for personal liability against each
owner of the Property and the spouse of each owner and that Lender and its successors and assigns can enforce the
promises and obligations in the Note and the Security Instrument solely against the Property, unless an owner or
spouse of an owner obtains the Extension of Credit by actual fraud.

B. Inducement and Reliance. I understand that my execution of this Texas Home Equity Affidavit and
Agreement is made to induce Lender and its successors and assigns to make or purchase the Extension of Credit, and
that Lender and its assigns will rely on it as additional consideration for making or purchasing the Extension of
Credit. I also understand that each of the statements made in the Representations and Warranties Section is material
and will be acted upon by the Lender and its assigns, and that if such statement is false or made without knowledge of
the truth, the Lender and its assigns will suffer injury.

C. Remedies in the Event of Actual Fraud. If any owner of the Property, or the spouse of an owner, obtains
the Extension of Credit by actual fraud, then each owner, spouse of each owner and all borrowers named in the Note
agree to indemnify and save Lender and its successors and assigns harmless against any loss, costs, damages,
attorneys’ fees, expenses and liabilities which Lender may incur or sustain in connection with such actual fraud and
any court action arising therefrom and will pay the same upon demand. In addition, the borrowers named in the Note
may become personally liable for repayment of the Extension of Credit.

D. Opportunity for Lender to Comply. It is agreed that, except as required by law, the Lender or any holder
of the Note for the Extension of Credit shall not forfeit any principal or interest on the Extension of Credit by reason
of failure by Lender or holder to comply with its obligations under the Extension of Credit, unless the Lender or
holder of the Note fails to correct the failure to comply not later than the 60th day after the borrower notifies the
Lender or holder of the Note of its failure to comply.

E. Tax Advice. It is agreed that it is the borrower's responsibility to determine any and all aspects of tax

considerations related to the Extension of Credit. I have not relied on any tax advice provided by Lender or Lender's
representatives. It is my responsibility to seek and obtain independent tax advice.

Le ae K |} —

ZB 803417) {0310) Page 4 of 6 01/24/2005 8:41:17 AM Form 3185 1/01 {rev.10/03)
RP BA Saeae— A744

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 31 of 54

I. STATEMENT UNDER OATH

I hereby swear under oath that the representations and warranties referred to and set forth in Section I above are
true and correct. I understand that this Texas Home Equity Affidavit and Agreement is part of the Extension of Credit
documentation.

[DO NOT SIGN IF THERE ARE BLANKS LEFT TO BE COMPLETED IN THIS
DOCUMENT. THIS TEXAS HOME EQUITY AFFIDAVIT AND AGREEMENT MUST BE
EXECUTED AT THE OFFICE OF THE LENDER, AN ATTORNEY AT LAW, OR A TITLE
COMPANY BY ALL OWNERS OF THE PROPERTY, SPOUSES OF OWNERS, AND
BORROWERS NAMED IN THE NOTE. YOU MUST RECEIVE A COPY OF THIS
DOCUMENT AFTER YOU HAVE SIGNED IT.]

lacet Gicikeeo ithe Boreen

(Borrower or Owner or Spouse of Owner) (Borrower or Owner or Spouse of Owner)

LIONEL GARCIA ROMERO HILDA GARCIA

 

 

(Borrower or Owner or Spouse of Owner) (Borrower or Owner or Spouse of Owner)

 

(Borrower or Owner or Spouse of Owner) (@orrower or Owner or Spouse of Owner)

 

 

(Borrower or Owner or Spouse of Owner) (Borrower or Owner or Spouse of Owner)

> -8034(TX) (0310) Page 5 of 6 01/24/2005 8:41:17 AM Form 3185 1/01 {rev.10/03)

Pe

rel
Re 83-38-1755

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 32 of 54

 

Ex
. _ o
SWORN TO AND SUBSCRIBED before me on this ec ¥y day of Sp ~var Y Op Ss
[PERSONALIZED SEAL] (a in Bes
6 pe STEEL IPLS FEF EFQ Notary Public
one FETE” AREVALO

 
  

EDV. .
+S, yOTARY PUBLIC STATE OF TEXAS Edw. ~  Mrevelo

if

int SE ik SiON EXPIRES: :

a ug ; ee RY 27, 2008 Printed Name of Notary
ene ,

peas WARS My Commission Expires: ) ~29- 08

ADVISORY NOTICE

ALL STATEMENTS IN THE FOREGOING TEXAS HOME EQUITY AFFIDAVIT AND AGREEMENT ARE
MADE UNDER OATH. IF ANY SUCH STATEMENT IS MADE WITH KNOWLEDGE THAT SUCH
STATEMENT IS FALSE, THE PERSON MAKING SUCH FALSE STATEMENT MAY BE SUBJECT TO
CIVIL AND CRIMINAL PENALTIES UNDER APPLICABLE LAW, MAY BE PERSONALLY LIABLE ON
THE NOTE AND MAY CAUSE ALL OTHER BORROWERS NAMED IN THE NOTE TO BE
PERSONALLY LIABLE ON THE NOTE.

LOk,,, =

GD -80341Tx) (0310) Page Sof = 4 ro4r0095 8:41:17 AM Form 3185 1/01 (rev.10/03)
Teen

Re Bet _-_2e—-141

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 33 of 54

a w

Appendix A

LOT 84, IN BLOCK 1, OF RIVIERA EAST, SECTION 4, AN ADDITION IN HARRIS COUNTY, TEXAS, \ »
ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME 294, PAGE 68 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS.

PROVISION HEREIN WHACK RESTRICTS THE SALE, RENTAL, OR USE OF THE DESCRIBED REAL
FAVE EAR CAD ORE HD WO DEFOE OE DA
COUNTY OF HARRIS,

hereby ia instrument was FILED in File Number onthe
dae and abe Ha re a ered noe day RECORED tn the
Official Public Records of Resi Property of Harris County, Texas on

FEB - 7 2005

Lhauty 8 Rpoer/

COUNTY CLERK
HARRIS COUNTY. TEXAS

 
  
  
 
   
   
  
  
   
  
 
   
   
   
   

eh N\
——_—___—__CARPBS Recorded With Seectity ristrument: Ispace ASdS Fis LinkfoPReca@ng hatan4__—————

VOLUNTARY DESIGNATION OF HOMESTEAD
(Texas Property Code section 41.005) Y245937
State of Texas 02/07/05 300564537 $16.00
County of HARRIS

Before me, the undersigned authority, a Notary Public in and for the State of Texas, on this day personally appeared
land on oath such individual, or each of them swears that the following statements are true:

I/We wish to make a Voluntary Designation of Homestead pursuant to Section 41.005 on the Texas Property Code.

I/We are the current record title holder(s) of the following property located in HARRIS County, Texas:
EGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF

Legal Description
which has the address of: 718 SAINT EDWARDS GREEN DRIVE

Street

HOUSTON ™ 77015 ("Property Address").
City State Zip Code

The property includes all incidental rights in and to the Property including all improvements now or hereafter erected
ion the Property, and all easements, appurtenances, and fixtures now or hereafter a part of the Property. All replacements
and additions are included as well as any interest in a planned unit development, condominium project, homeowners’
association or equivalent entity owning or managing common areas or facilities associated with the Property. All of the
foregoing is referred to herein as the Property, provided however that the Property is limited to homestead property in
accordance with Section 50(a)(6)(H), Article XVI of the Texas Constitution.

The Property does not include any additional real or personal property not included within the definition of homestead
pursuant to Section 41.002(a), (b), and (c) of the Texas Property Code which provide:
§ 41.002 Definition of Homestead

(a) If used for the purpose of an urban home or as a place to exercise a calling or business in the same urban area,
the homestead of the family or a single, adult person, not otherwise entitled to a homestead, shall consist of not more
than ten acres of land which may be in one or more lots, together with any improvements thereon.
(b) If used for the purpose of a rural home, the homestead shall consist of:
(1) for a family, not more than 200 acres, which may be in one or more parcels, with the improvements thereon; or
(2) for a single, adult person, not otherwise entitled to a homestead, not more than 100 acres, which may be one or
more parcels, with the improvements thereon.
(c) A homestead is considered to be rural if, at the time the designation is made, the property is not served by
municipal utilities and fire and police protection.

I;WE HEREBY DESIGNATE THE ABOVE PROPERTY AS OUR FAMILY HOMESTEAD, OR AS THE HOMESTEAD

OF A SINGLE ADULT PERSON NOT OTHERWISE ENTITLED TO A HOMESTEAD, as defined by Sections 41.002 (a),

(b), and (c) of the Texas Property Code hereby revoking all other designations of homestead and I/We have made on any
other property.

The undersigned includes all owners and spouses of owners of the Property.

STATEMENT UNDER OATH

 

We hereby swear under oath that the representations and statements made herein are true and correct and that

| we have voluntarily made this designation of homestead property. I/We understand that when this Voluntary
Designation of Homestead is executed by only one person, it shall read as if pertinent verbs, nouns, and pronouns
were changed accordingly.

ace RAGILDE Kier b orcen Pe

 

 

 

 

 

 

Borrower LIONEL GARCIA ROMERO Borrower HILDA GARCIA
Borrower Borrower
SWORN TO AND SUBSCRIBED before me on this é 7 day flew ae y _2°0
ee al A, ee
we Notary Public, State of TEXAS

 

Sue CUA EN FAI CN Se
RP 61-30-1472

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 35 of 54

Appendix A \ >

XN
LOT 84, IN BLOCK 1, OF RIVIERA EAST, SECTION 4, AN ADDITION IN HARRIS COUNTY, TEXAS,
ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME 294, PAGE 68 OF THE MAP
RECORDS OF HARRIS COUNTY, TEXAS.

F HARRI
oi by oR hrc FLED lh Sas ne
date and at the lime stamped hereon by me; and was duly
Official Public Records of Real Property of Harris County, Texas on

FEB - 7 2005

COUNTY CLERK
HARRIS COUNTY, TEXAS

 

FILED FOR RECORD
8:00AM

FEB - 7 2005
Lhreity i Kpinan!

County Clerk, Harris County, Texas
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 36 of 54

EXHIBIT C
RP-2020-164413

 

Case 4:20-cv-02905 Document 1-1 Hid S#2abitabio inrxsp Page 37 of 54

CORPORATE ASSIGNMENT OF DEED OF TRUST  °

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, ARGENT MORTGAGE COMPANY L.L.C., WHOSE ADDRESS IS C/O PHH MORTGAGE
CORPORATION, 5720 PREMIER PARK DRIVE, WEST PALM BEACH, FL 33407, (ASSIGNOR) by
these presents does convey, grant, assign, transfer and set over the described Deed of Trust with all interests
secured thereby, all liens, and any rights due or to become due thereon, to WELLS FARGO BANK, N.A., AS
TRUSTEE FOR PARK PLACE SECURITIES, INC. ASSET-BACKED PASS-THROUGH
CERTIFICATES SERIES 2005-WHQ2, WHOSE ADDRESS IS C/O PHH MORTGAGE
CORPORATION, 5720 PREMIER PARK DRIVE, WEST PALM BEACH, FL 33407, ITS SUCCESSORS
AND ASSIGNS, (ASSIGNEE).

Said Deed of Trust bearing the date 01/24/2005, was executed by LIONEL GARCIA ROMERO AND HILDA
GARCIA and recorded as Filing # ¥243935, in the records of Real Property of HARRIS County, Texas.
IN WITNESS WHEREOF, this Assignment is executed on 04/14/2020.

ARGENT MORTGAGE COMPANY L.L.C., by CITI RESIDENTIAL LENDING, IWNC., its
Attorney-in-Fact (POA RECORDED: 9/2/2014 INSTR# 20140391381)

    

By
Donna Lee Valenz:z
Vice President

STATE OF FLORIDA COUNTY OF PALM BEACH

The foregoing instrument was acknowledged before me by means of [X] physical presence or [ J online
notarization on 04/14/2020, by Donna Lee Valenzano as Vice President of CITT RESIDENTIAL LENDING,
INC, as Attorney-in-Fact for ARGENT MORTGAGE COMPANY L.L.C., who, as such Vice President being
authorized to do so, executed the foregoing instrument for the purposes therein contained. He/she/they is (are)
personally known to me.

 
   
 
     
 

Na Notary Public State of Florida
¥ = Beverly J Clayton
«Oe. oo My Commission GG 164934
Expires 11/30/2027

 

Notary Public - STATE OF FLORIDA
Commission expires:
pees NOV 3.0 2021

Document Prepared By: Robert E. Fletcher - c/o NTC, 2100 Alt. 19 North, Palm Harbor, FL 34683
(800)346-9152

When Recorded Return To: PHH Mortgage Corporation, C/O Nationwide Title Clearing, Inc. 2100 Alt. 19 North,
Paim Harbor, FL 34683

PHHO3 411734590 PHHO3-LERFCL  7202003-07:48:22 [C-1] FRMTXGI

CUTAN AOA A A
a
RP-2020-164413

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 38 of 54

RP-2020-164413

# Pages 2

04/16/2020 02:13 PM
e-Filed & e-Recorded in the
Official Public Records of
HARRIS COUNTY

DIANE TRAUTMAN

COUNTY CLERK

Fees $18.00

RECORDERS MEMORANDUM ; ;

This instrument was received and recorded electronically
and any blackouts, additions or changes were present

at the time the instrument was filed and recorded.

Any provision herein which restricts the sale, rental, or
usé of the described real property because of color or
race is invalid and unenforceable under federal law.

THE STATE OF TEXAS

COUNTY OF HARRIS . ;

I hereby certify that this instrument was FILED in

File Number Sequence on the date and at the time stamped
hereon by me; and was duly RECORDED in the Official
Public Records of Real Property of Harris County, Texas.

¢
GeNicee Lau Lata)
COUNTY CLERK
HARRIS COUNTY, TEXAS

 
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 39 of 54

EXHIBIT D
Case 4:20-cv-02905

PHH Mortgage Services
PO Box 9117
Temecula, CA 92589-9117

Send Payments to:
PHH Mortgage Services
1 Mortgage Way

Mail Stop S5V19

Mt Laurel, NJ 08064

Send Correspondence ta:
PHH Mortgage Services
P.O, Box 5452

Mt Laurel, NJ 08054

E x i

Document 1-1 Filed on 08/18/20 in TXSD Page 40 of 54

 

U.S, Postage and
Fees Paid

PRESORT
First-Class Mail
WSO

 

3334 7100 LL?O 10e? 8420 Al

 

 

RETURN RECEIPT REQUESTED

20200109-206

eogtperd eed EppEPelp fe [Ee] EPet fpr pee[beceytpfeky| poco pel
HILDA GARCIA

718 SAINT EDWARDS GREEN DR
HOUSTON, TX 77015-3341

XC218{CM}
 

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 41 of 54

Po

MORTGAGE
PHH Mortgage Services. Tel. 877-744-2506.
| Mortgage Way Fax. 856-917-8300,

Mt. Laurel, NJ 08054

01/08/2020 Sent Via Certified Mail
4314 7400 hb7G 1027 OF20 41

HILDA GARCIA
718 SAINT EDWARDS GREEN DR
HOUSTON, TX 77015-3341

Loan Number:
Property Address: 718 SAINT EDWARDS GREEN DR
HOUSTON, TX 77015

NOTICE OF INTENTION TO FORECLOSE

Dear Customer(s):

PLEASE NOTE THE FOLLOWING IMPORTANT COMMUNICATION REGARDING YOUR
ACCOUNT.

Your payments due on or after 10/01/2019 have not been received by the PHH Mortgage Services for this loan.
As the payments for the loan are past due, the account is in default of the terms of the Note and Mortgage. In
order to avoid foreclosure, a payment must be made for the total amount due. As of the date of this letter, the
following is required to cure the default:

Next Payment Due Date: LO/OL/2019
Total # of Monthly Payments Due: 4
Total Monthly Payments Due: $2,182.40
Late Charges: $141.90
Other Charges: Other Fees: $0.00

Uncollected NSF Fees: $0.00

Unapplied Balance: ($0.20)
TOTAL YOU MUST PAY TO CURE DEFAULT: $2,324.30

It is possible that after payment of the amounts detailed above there may be other fees still due and owing,
including but not limited to other fees, escrow advances or corporate advances that PHH Mortgage Services
paid on your behalf or advanced to your account.

The default can be cured by paying the total amount due so that it is received at the address below by

Log in to MortgageQuestions.com --- your servicing website connection.
XC218
Page | of 3 4414 7100 2170 1987 OF20 81
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 42 of 54

02/12/2020. Please be aware that if your next payment due date occurs on or before you submut the total
amount due to cure the default, your account will not be considered current unless your next payment is made
in addition to the Total Amount Due. This letter is in no way intended as a payoff statement for your mortgage,
it merely states an amount necessary to cure the current default. Please include your loan number and property
address with your payment and send to:

PHH Mortgage Services
Mail Stop SV19
| Mortgage Way
Mt Laurel, NJ 08054

If arrangements to cure the delinquency have been made and the agreement is kept, please disregard this notice.
If the arrangements are broken, this breach will be enforced.

Failure to cure the default by 02/12/2020 will result in acceleration of the sums secured by the Security
Instrument and sale of the property.

You are further informed that you have the right te reinstate this loan after acceleration pursuant to, and subject
to, the provisions and limitations of your loan documents and that you have a right to bring a court action to
assert the non-existence of a default or any other defense you may have to acceleration and sale.

If you disagree with the assertion that a default has occurred or with the calculation of the amount required to
cure the default, please contact Collections Department at 800-330-0423.

If you are unable to bring your account current, PHH Mortgage Services offers consumer assistance programs
designed to help resolve delinquencies and avoid foreclosure. These services are provided without cost to our
customers. You may be eligible for a Home Assistance Plan. If you would like to learn more about these
programs, you may contact the Loss Mitigations Department at 800-750-2518.

PHH Mortgage Services is the mortgage servicer for the mortgagee of the Deed of Trust and the parties have
entered into an agreement granting PHH Mortgage Services authority to service the mortgage and represent the
mortgagee (the “Servicing Agreement”). Pursuant to the Servicing Agreement, PHH Mortgage Services is
granted authority to collect and service debt associated with the Deed of Trust. Under §31.0025 of the Texas
Property Code, PHH Mortgage Services, as mortgage servicer, is authorized to administer any resulting
foreclosure of the property covered by the Deed of Trust on behalf of the Mortgagee. All communication about
your mortgage should be made through the Mortgage Servicmg Department of PHH Mortgage Services at 1
Mortgage Way Mt Laurel, NJ 08054.

Assert and protect your rights as a member of the armed forces of the United States. If you are or your
spouse is serving on active military duty, including active military duty_as a member of the Texas
National Guard or the National Guard of another state or_as a member of a reserve component of the
armed forces of the United States, please send written notice of the active duty military service toa the
sender of this notice immediately.

 

 

 

If your loan was originated as a Texas Home Equity Loan under the Texas Constitution, Article XVI, Section
50(a)(6), your property will be scheduled for foreclosure in accordance with Rules 735 and 736 of the Texas
Rules of Civil Procedure and the Texas Constitution, by obtaining a court order for the foreclosure.

We are very interested in assisting you.
As always, we value your business and would appreciate your attention to this matter.

Sincerely,

AC2Z18
Page 2 of 5 FIL LOO LL?d 1oe? OFeo al
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 43 of 54

PHH Mortgage Services

If you have any questions, please contact us at 800-330-0423 between the hours of 8:30am-8:30pm Monday
through Thursday and Friday and Saturday from 8:30am-3:00pm EST.

ae

AC2Z18
Page 3 of 5 FILLY PLO LL?d 1oe? OFeo aL
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 44 of 54

Important Messages

This is an attempt to collect a debt. Any information obtained will be used for that purpose.

However, to the extent your original obligation has been discharged, or is subject to an automatic stay of
bankruptey under Title 11 of the United States Code, this notice is for compliance and/or informational
purposes only and/or is notice of the creditor's intent to enforce a lien agaist the property and does not
constitute a demand for payment or an attempt to impose personal liability for such obligation.

We may report information about your account to credit bureaus. Late payments, missed payments, or other
defaults on your account may be reflected m your credit report.

PHH Mortgage Services is attempting to collect a debt, and any information obtained will be used for
that purpose. Unless you notify us within thirty G0) days after receiving this notice that you dispute the
validity of this debt or any portion thereof, we will assume this debt is valid. HW you notify us within thirty
(30) days from receiving this notice that you dispute the validity of this debt or any portion thereof, we
will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment
or verification. Upon your written request within thirty (30) days after the receipt of this letter, we will
provide you with the name and address of the original creditor, if the original creditor is different from
the current creditor.

COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE SENT TO THE
DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201,
AUSTIN, TEXAS 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 1-877-276-3550,

A complamt form and instructions may be downloaded and printed from the Department’s website located at
www.simltexas.gov or obtained from the department upon request by mail at the address above, by telephone at
its toll-free consumer hotline listed above, or by email at smlinfo@ysml texas. gov.

HUD Counseling: For additional assistance, the United States Department of Housing and Urban
Development (“HUD”), which is a government agency, sponsors housing counseling agencies throughout the
country that can provide you advice on foreclosure alternatives, budgetary issues, and even assistance with
understanding this notice. There is no fee for this service. If you would like assistance, you can contact a
HUD-approved housing counselor by callmg 1-800-569-4287 or you can reach the HOPE Hotline number at
1-888-995-HOPE. You may also visit the HUD website at http://www. hud.gov/offices/hs¢/sth’/hee/hes.cfm.

HUD Consejeria: Para obtener ayuda adicional, el Departamento de Vivienda y Desarrollo Urbano (“HUD”) de
Estados Unidos, que es una agencia del gobierno, patrocina agencias de asesoria de vivienda en todo el pais que
le puede proporcionar asesoramiento sobre las alternativas de ejecucién hipotecaria, las cuestiones
presupuestarias, e incluso fa asistencia con la comprensién de este aviso. No hay que pagar por este servicio. 51
desea ayuda, puede ponerse en contacto con un asesor de vivienda aprobado por HUD llamando al
1-800-569-4287 o puede llegar a la Linea Directa de HOPE al 1-888-995-HOPE. También puede visitar el
sitio web de HUD en hitp://www. hud. gov/offices/hsg/sfh/hee/hes.cin,

 

Attention Servicemembers and Dependents: Servicemember on "active duty” or "active service’, or a spouse
or dependent of such a servicemember may be entitled to certain legal protections and debt relief pursuant to the
Servicemembers Civil Relief Act (0 USC App. 501-597b) (SCRA), If you are entitled to or have questions as
to whether you are entitled to legal protections under the SCRA, please go to www-.militaryonesource.conyscra
or call 1-800-342-9647 to find out more information, You can also contact us at 800-330-0423 if you have any

AXC2Z18
Page 4 of 5 FILLY PLO LL?G ioe? OFeo al
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 45 of 54

questions about your rights under SCRA.

Requests for Information and Notices of Error, including Qualified Written Requests: If you wish to
request Information or assert an error relating to the servicing of your mortgage loan, including any Qualified
Written Requests, you must use the address below and include your name, your mortgage loan account number,
property address and a statement of either the information you are requesting or the error you believe has
occurred:

PHH Mortgage Services
Post Office Box 66002
Lawrenceville, NJ 08648

AC2Z18
Page 3 of 5 FIL LOO LL?d ioe? OFeo al
Case 4:20-cv-02905

PHH Mortuace Services
PO Box 9117
Temecula, CA 92589-9117

Send Payments to:
PHH Mortgage Services
1 Mortgage Way

Mail Stop S5V19

Mt Laurel, NJ 08064

Send Correspondence ta:
PHH Mortgage Services
P.O, Box 5452

Mt Laurel, NJ 08054

ee

Document 1-1 Filed on 08/18/20 in TXSD_ Page 46 of 54

 

PRESORT
First-Class Mail
U.S, Postage and
Fees Paid
WSO

 

S3L4 7100 LL?O 1Oe? O4c0 74

 

 

RETURN RECEIPT REQUESTED

20200109-206

elppre ELE ELE pe]p deere ER pel ply pH ba [Ep tp bp] py
LIONEL GARCIA ROMERO

718 SAINT EDWARDS GREEN DR
HOUSTON, TX 77015-3341

XC218{CM}
 

Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 47 of 54

Po

MORTGAGE
PHH Mortgage Services. Tel. 877-744-2506.
| Mortgage Way Fax. 856-917-8300,

Mt. Laurel, NJ 08054

01/08/2020 Sent Via Certified Mail
9314 71400 2170 1027 O8e0 74

LIONEL GARCIA ROMERO
718 SAINT EDWARDS GREEN DR
HOUSTON, TX 77015-3341

Loan Number:
Property Address: 718 SAINT EDWARDS GREEN DR
HOUSTON, TX 77015

NOTICE OF INTENTION TO FORECLOSE

Dear Customer(s):

PLEASE NOTE THE FOLLOWING IMPORTANT COMMUNICATION REGARDING YOUR
ACCOUNT.

Your payments due on or after 10/01/2019 have not been received by the PHH Mortgage Services for this loan.
As the payments for the loan are past due, the account is in default of the terms of the Note and Mortgage. In
order to avoid foreclosure, a payment must be made for the total amount due. As of the date of this letter, the
following is required to cure the default:

Next Payment Due Date: LO/OL/2019
Total # of Monthly Payments Due: 4
Total Monthly Payments Due: $2,182.40
Late Charges: $141.90
Other Charges: Other Fees: $0.00

Uncollected NSF Fees: $0.00

Unapplied Balance: ($0.20)
TOTAL YOU MUST PAY TO CURE DEFAULT: $2,324.30

It is possible that after payment of the amounts detailed above there may be other fees still due and owing,
including but not limited to other fees, escrow advances or corporate advances that PHH Mortgage Services
paid on your behalf or advanced to your account.

The default can be cured by paying the total amount due so that it is received at the address below by

Log in to MortgageQuestions.com --- your servicing website connection.
XC218
Page | of 3 9414 7100 2170 19a? oF20 74
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 48 of 54

02/12/2020. Please be aware that if your next payment due date occurs on or before you submut the total
amount due to cure the default, your account will not be considered current unless your next payment is made
in addition to the Total Amount Due. This letter is in no way intended as a payoff statement for your mortgage,
it merely states an amount necessary to cure the current default. Please include your loan number and property
address with your payment and send to:

PHH Mortgage Services
Mail Stop SV19
| Mortgage Way
Mt Laurel, NJ 08054

If arrangements to cure the delinquency have been made and the agreement is kept, please disregard this notice.
If the arrangements are broken, this breach will be enforced.

Failure to cure the default by 02/12/2020 will result in acceleration of the sums secured by the Security
Instrument and sale of the property.

You are further informed that you have the right te reinstate this loan after acceleration pursuant to, and subject
to, the provisions and limitations of your loan documents and that you have a right to bring a court action to
assert the non-existence of a default or any other defense you may have to acceleration and sale.

If you disagree with the assertion that a default has occurred or with the calculation of the amount required to
cure the default, please contact Collections Department at 800-330-0423.

If you are unable to bring your account current, PHH Mortgage Services offers consumer assistance programs
designed to help resolve delinquencies and avoid foreclosure. These services are provided without cost to our
customers. You may be eligible for a Home Assistance Plan. If you would like to learn more about these
programs, you may contact the Loss Mitigations Department at 800-750-2518.

PHH Mortgage Services is the mortgage servicer for the mortgagee of the Deed of Trust and the parties have
entered into an agreement granting PHH Mortgage Services authority to service the mortgage and represent the
mortgagee (the “Servicing Agreement”). Pursuant to the Servicing Agreement, PHH Mortgage Services is
granted authority to collect and service debt associated with the Deed of Trust. Under §31.0025 of the Texas
Property Code, PHH Mortgage Services, as mortgage servicer, is authorized to administer any resulting
foreclosure of the property covered by the Deed of Trust on behalf of the Mortgagee. All communication about
your mortgage should be made through the Mortgage Servicmg Department of PHH Mortgage Services at 1
Mortgage Way Mt Laurel, NJ 08054.

Assert and protect your rights as a member of the armed forces of the United States. If you are or your
spouse is serving on active military duty, including active military duty_as a member of the Texas
National Guard or the National Guard of another state or_as a member of a reserve component of the
armed forces of the United States, please send written notice of the active duty military service toa the
sender of this notice immediately.

 

 

 

If your loan was originated as a Texas Home Equity Loan under the Texas Constitution, Article XVI, Section
50(a)(6), your property will be scheduled for foreclosure in accordance with Rules 735 and 736 of the Texas
Rules of Civil Procedure and the Texas Constitution, by obtaining a court order for the foreclosure.

We are very interested in assisting you.
As always, we value your business and would appreciate your attention to this matter.

Sincerely,

AC2Z18
Page 2 of 5 FIL PLOO LL?d lode? OFeo 7y
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 49 of 54

PHH Mortgage Services

If you have any questions, please contact us at 800-330-0423 between the hours of 8:30am-8:30pm Monday
through Thursday and Friday and Saturday from 8:30am-5:00pm EST.

Es <

AC2Z18
Page 3 of 5 FIL PLO LL?d Loe? OFeo 74
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 50 of 54

Important Messages

This is an attempt to collect a debt. Any information obtained will be used for that purpose.

However, to the extent your original obligation has been discharged, or is subject to an automatic stay of
bankruptey under Title 11 of the United States Code, this notice is for compliance and/or informational
purposes only and/or is notice of the creditor's intent to enforce a lien agaist the property and does not
constitute a demand for payment or an attempt to impose personal liability for such obligation.

We may report information about your account to credit bureaus. Late payments, missed payments, or other
defaults on your account may be reflected m your credit report.

PHH Mortgage Services is attempting to collect a debt, and any information obtained will be used for
that purpose. Unless you notify us within thirty G0) days after receiving this notice that you dispute the
validity of this debt or any portion thereof, we will assume this debt is valid. HW you notify us within thirty
(30) days from receiving this notice that you dispute the validity of this debt or any portion thereof, we
will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment
or verification. Upon your written request within thirty (30) days after the receipt of this letter, we will
provide you with the name and address of the original creditor, if the original creditor is different from
the current creditor.

COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE SENT TO THE
DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201,
AUSTIN, TEXAS 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 1-877-276-3550,

A complamt form and instructions may be downloaded and printed from the Department’s website located at
www.simltexas.gov or obtained from the department upon request by mail at the address above, by telephone at
its toll-free consumer hotline listed above, or by email at smlinfo@ysml texas. gov.

HUD Counseling: For additional assistance, the United States Department of Housing and Urban
Development (“HUD”), which is a government agency, sponsors housing counseling agencies throughout the
country that can provide you advice on foreclosure alternatives, budgetary issues, and even assistance with
understanding this notice. There is no fee for this service. If you would like assistance, you can contact a
HUD-approved housing counselor by callmg 1-800-569-4287 or you can reach the HOPE Hotline number at
1-888-995-HOPE. You may also visit the HUD website at http://www. hud.gov/offices/hs¢/sth’/hee/hes.cfm.

HUD Consejeria: Para obtener ayuda adicional, el Departamento de Vivienda y Desarrollo Urbano (“HUD”) de
Estados Unidos, que es una agencia del gobierno, patrocina agencias de asesoria de vivienda en todo el pais que
le puede proporcionar asesoramiento sobre las alternativas de ejecucién hipotecaria, las cuestiones
presupuestarias, e incluso fa asistencia con la comprensién de este aviso. No hay que pagar por este servicio. 51
desea ayuda, puede ponerse en contacto con un asesor de vivienda aprobado por HUD llamando al
1-800-569-4287 o puede llegar a la Linea Directa de HOPE al 1-888-995-HOPE. También puede visitar el
sitio web de HUD en hitp://www. hud. gov/offices/hsg/sfh/hee/hes.cin,

 

Attention Servicemembers and Dependents: Servicemember on "active duty” or "active service’, or a spouse
or dependent of such a servicemember may be entitled to certain legal protections and debt relief pursuant to the
Servicemembers Civil Relief Act (0 USC App. 501-597b) (SCRA), If you are entitled to or have questions as
to whether you are entitled to legal protections under the SCRA, please go to www-.militaryonesource.conyscra
or call 1-800-342-9647 to find out more information, You can also contact us at 800-330-0423 if you have any

AXC2Z18
Page 4 of 5 FIL PLOO LL?G Loe? OFeo 74
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 51 of 54

questions about your rights under SCRA.

Requests for Information and Notices of Error, including Qualified Written Requests: If you wish to
request Information or assert an error relating to the servicing of your mortgage loan, including any Qualified
Written Requests, you must use the address below and include your name, your mortgage loan account number,
property address and a statement of either the information you are requesting or the error you believe has
occurred:

PHH Mortgage Services
Post Office Box 66002
Lawrenceville, NJ 08648

AC2Z18
Page 3 of 5 FILe LOO LL?d 1oe? OFeo 74
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 52 of 54

EXHIBIT E
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 53 of 54

MACKIE WOLF ZIENTZ & MANN, P.C.
ATTORNEYS AT LAW
PHONE (214) 635-2650 Fax (214) 635-2686

PARKWAY OFFICE CENTER, SUITE 900 UNION PLAZA
14160 NorTH DALLAS PARKWAY 124 WEsT CAPITOL, SUITE 1560
DaL.as, TEXAS 75254 LITTLE Rock, ARKANSAS 72201

* PLEASE RESPOND TO DALLAS OFFICE

13-002809-670-2

March 11, 2020

CERT MAIL

HILDA GARCIA

718 SAINT EDWARDS GREEN DRIVE
HOUSTON, TX 77015

RE: Loan No.
MWZM No. 13-002809-670-2

NOTICE OF ACCELERATION OF LOAN MATURITY
Dear HILDA GARCIA,

We have been retained by PHH Mortgage Corporation, Mortgage Servicer for Wells Fargo Bank, N.A., as Trustee
for Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2005-WHQ2, the current Mortgagee
of the Note and Deed of Trust related to the above referenced loan. A servicing agreement between the Mortgagee,
whose address is:

Wells Fargo Bank, N.A., as Trustee for Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series
2005-WHQ2

C/O PHH Mortgage Corporation

IMORTGAGE WAY MAIL STOP SV-22

MT. LAUREL, NJ 08054

and the Mortgage Servicer authorizes the Mortgage Servicer to collect the debt. We have been employed by our
client to represent it in collecting the indebtedness and enforcing the Deed of Trust.

A default occurred under the terms of the Note. Notification was sent that default had occurred in the payment of
the Note and that PHH MORTGAGE CORPORATION would accelerate the maturity of the Note if you did not cure
the default. Because of your failure to cure the default, the maturity date of the Note was accelerated effective
03/11/2020.

All unpaid principal and accrued interest on the Note are due and payable at this time. According to the Mortgage
Servicer’s records, the total balance due as of the date of this notice is $83,663.75. As a result of accrued interest
and other charges, the total balance due may be greater on the date of your payment and an adjustment may be
required to fully pay off the loan. You may obtain the precise amount due by contacting this firm at (214) 635-2650.
Payment must be made by cashier’s check, certified check or money orders.

Federal law allows you to dispute the validity of the debt, or any portion thereof, within thirty days (30) after receipt
of this notice. If you do not, the debt will be assumed valid by the firm. If you notify the firm in writing within
thirty days of receipt of this letter that the debt or any portion of the debt is disputed, the firm will obtain verification
of the debt and will mail a copy of the verification to you. On your written request, within the thirty-day period for
verification, the firm will provide you with the name and address of the original creditor. Additionally, all obligors
and guarantors have the right to bring a court action to assert the non-existence of a default or any other defense to
acceleration and foreclosure.

ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED FORCES OF THE UNITED
STATES. IF YOU ARE OR YOUR SPOUSE IS SERVING ON ACTIVE MILITARY DUTY, INCLUDING
ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS NATIONAL GUARD OR THE NATIONAL
GUARD OF ANOTHER STATE OR AS A MEMBER OF A RESERVE COMPONENT OF THE ARMED
FORCES OF THE UNITED STATES, PLEASE SEND WRITTEN NOTICE OF THE ACTIVE DUTY
MILITARY SERVICE TO THE SENDER OF THIS NOTICE IMMEDIATELY.

 

THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT THE DEBT AND ANY
INFORMATION OBTAINED BY IT WILL BE USED FOR THAT PURPOSE.

Sincerely yours,

” 4
(ake . } Now ghia

Mackie Wolf Zientz & Mann, P.C.
Case 4:20-cv-02905 Document 1-1 Filed on 08/18/20 in TXSD Page 54 of 54

MACKIE WOLF ZIENTZ & MANN, P.C.
ATTORNEYS AT LAW
PHONE (214) 635-2650 Fax (214) 635-2686

PARKWAY OFFICE CENTER, SUITE 900 UNION PLAZA
14160 NorTH DALLAS PARKWAY 124 WEsT CAPITOL, SUITE 1560
DaL.as, TEXAS 75254 LITTLE Rock, ARKANSAS 72201

* PLEASE RESPOND TO DALLAS OFFICE

13-002809-670-2

March 11, 2020

CERT MAIL

LIONEL GARCIA ROMERO

718 SAINT EDWARDS GREEN DRIVE
HOUSTON, TX 77015

RE: Loan No
MWZM No. 13-002809-670-2

NOTICE OF ACCELERATION OF LOAN MATURITY
Dear LIONEL GARCIA ROMERO,

We have been retained by PHH Mortgage Corporation, Mortgage Servicer for Wells Fargo Bank, N.A., as Trustee
for Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2005-WHQ2, the current Mortgagee
of the Note and Deed of Trust related to the above referenced loan. A servicing agreement between the Mortgagee,
whose address is:

Wells Fargo Bank, N.A., as Trustee for Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series
2005-WHQ2

C/O PHH Mortgage Corporation

IMORTGAGE WAY MAIL STOP SV-22

MT. LAUREL, NJ 08054

and the Mortgage Servicer authorizes the Mortgage Servicer to collect the debt. We have been employed by our
client to represent it in collecting the indebtedness and enforcing the Deed of Trust.

A default occurred under the terms of the Note. Notification was sent that default had occurred in the payment of
the Note and that PHH MORTGAGE CORPORATION would accelerate the maturity of the Note if you did not cure
the default. Because of your failure to cure the default, the maturity date of the Note was accelerated effective
03/11/2020.

All unpaid principal and accrued interest on the Note are due and payable at this time. According to the Mortgage
Servicer’s records, the total balance due as of the date of this notice is $83,663.75. As a result of accrued interest
and other charges, the total balance due may be greater on the date of your payment and an adjustment may be
required to fully pay off the loan. You may obtain the precise amount due by contacting this firm at (214) 635-2650.
Payment must be made by cashier’s check, certified check or money orders.

Federal law allows you to dispute the validity of the debt, or any portion thereof, within thirty days (30) after receipt
of this notice. If you do not, the debt will be assumed valid by the firm. If you notify the firm in writing within
thirty days of receipt of this letter that the debt or any portion of the debt is disputed, the firm will obtain verification
of the debt and will mail a copy of the verification to you. On your written request, within the thirty-day period for
verification, the firm will provide you with the name and address of the original creditor. Additionally, all obligors
and guarantors have the right to bring a court action to assert the non-existence of a default or any other defense to
acceleration and foreclosure.

ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED FORCES OF THE UNITED
STATES. IF YOU ARE OR YOUR SPOUSE IS SERVING ON ACTIVE MILITARY DUTY, INCLUDING
ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS NATIONAL GUARD OR THE NATIONAL
GUARD OF ANOTHER STATE OR AS A MEMBER OF A RESERVE COMPONENT OF THE ARMED
FORCES OF THE UNITED STATES, PLEASE SEND WRITTEN NOTICE OF THE ACTIVE DUTY
MILITARY SERVICE TO THE SENDER OF THIS NOTICE IMMEDIATELY.

 

THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT THE DEBT AND ANY
INFORMATION OBTAINED BY IT WILL BE USED FOR THAT PURPOSE.

Sincerely yours,

” 4
(ake . } Now ghia

Mackie Wolf Zientz & Mann, P.C.
